     Case: 1:19-cv-01610 Document #: 57 Filed: 04/25/19 Page 1 of 1 PageID #:328

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Christopher Moehrl
                                                Plaintiff,
v.                                                            Case No.: 1:19−cv−01610
                                                              Honorable Andrea R. Wood
The National Association of Realtors, et al.
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 25, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Motion hearing held.
Attorney application to appear pro hac vice [54] is granted. Pursuant to the discussions
held in open court, Plaintiff's motion to appoint interim co−lead counsel [50] is entered
and continued. Responses to Movant's motion for reassignment of a related case [42] are
due by 5/17/2019 [56]. As stated on the record, any motion for leave to file excess pages
shall be filed by 5/13/2019. The parties obligation to file a joint written status report is
stayed until further order of Court. Status hearing set for 5/29/2019 [23] remains firm.
Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
